 



Exhibit 10.18

Party City Corporation
Summary of FY 2005 Corporate Bonus Plan

Bonus Period:



•   July 4, 2004 through July 2, 2005.

Eligible Participants:



•   All officers, corporate directors and certain managers are eligible to
participate.   •   Employees must be employed (i) in an eligible position for
the last six months of the bonus period and (ii) at the time the bonus is paid.
  •   Employees must be in good standing at the time the bonus is paid. “Good
standing” is defined as performing at a “meets expectations” level in accordance
with applicable internal review policies.

Bonus Criteria:



•   50% of an employee’s target bonus will be based on the Company’s EBITDA
target (defined as earnings before interest, taxes, depreciation and
amortization).



•   50% of an employee’s target bonus will be based on the individual’s
performance:   •   The performance goals for the executive officers will be
determined by the CEO while the performance goals for the CEO will be determined
by the Compensation Committee. For all other eligible employees, performance
goals will be determined by the applicable supervisor of the employee.   •   The
performance goals must be measurable and based on goals not otherwise part of
the individual’s job description.   •   The target bonus for each employee level
will be approved by the Compensation Committee.   •   If the Company does not
achieve 85% of its EBITDA target, employees are not entitled to receive any
bonus, regardless of individual performance.   •   The Company reserves the
right to adjust the EBITDA target based on market conditions and make other
discretionary adjustments.

Pro Rata Bonuses:



•   Eligible employees who work less than twelve months during the fiscal year
(i.e., a new hire or due to a leave of absence) will be eligible for a pro-rated
bonus in 1/12th increments corresponding with each “full month” of employment.  
•   Leave of absences (including, but not limited to, absences due to the FMLA,
workers compensation or a personal leave of absence) will result in a prorated
bonus payment based on the duration of the leave.

Bonus Payout:



•   It is anticipated that FY 2005 bonuses will be paid in September 2005.

 